DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stork (EP2929252).
Stork teaches a cooking appliance (par. 0019), comprising: 
a body having a first cavity (par. 0019) with a first heating element (par. 0019 heat source);
a sensor assembly operably coupled with the first cavity to obtain a first data (par. 0039; par. 0061, par. 0186), wherein the sensor assembly includes at least one of an image based sensor (par. 0060, 0061) and the first data includes image data (par. 0060, 0061) or a depth sensor (par. 0061 radar) and the first data includes a depth map (par. 0061; 3-D; par. 0072, par. 0079),
a humidifier in fluid communication with the first cavity to control a relative humidity within the first cavity (par. 0182, par. 0183); and
a controller (par. 0182) in electric communication with the sensor assembly to receive the first data (par. 0182, 0187), the controller having a processor (par. 0150; processing unit) configured to execute routines (par. 0023; control cooking; par. 0060-0061) and wherein the controller is configured to
determine at least one of a surface condition (par. 0060) or a growth condition (par. 0040-0041, 0057 volume profile; par. 0059 height; par. 0052) of a food substrate using the first data (par. 0061; 0064), 
Determine the growth condition including a rate of volume change (par. 0176; par. 0040 line 45) over predefined intervals (par. 0176; par. 0179) for a predefined period of time using the first data (par. 0176, par. 0040); and
generate an alert when the rate of volume change slows to a predefined rate of volume change (par. 0036 lines 16-17; par. 0181).
Wherein the surface condition includes one of a surface disruption (par. 0060; 0059) and the controller is configured to determine the surface condition (par. 0060 pore) and a size of the surface condition (par. 0060 pore size) using the image data (par. 0060).
Wherein the humidifier is activated by the controller when the surface disruption increases to a predetermined area (par. 0179 proofing volume change, initiate baking).
The cooking appliance further comprising a light source (par. 0044-0047), wherein the sensor assembly is configured to sense light surface reflections from the food substrate (par. 0044-0047) and includes a humidity sensor (par. 0061 hygrometers; par. 0064, par. 0186), wherein the surface condition is a moisture level (par. 0176 color change; par. 0060 color, browning, texture), where it is noted applicants specification is silent to a direct measurement of moisture of the food but relies on the light source (par. 0060 color, browning, texture), wherein the controller is configured to estimate the moisture level in the food substrate based on a sensed humidity in the first cavity and the light surface reflections (par. 0186-0187) and wherein the humidifier is activated by the controller when the moisture level decreases to a predetermined level (par. 0187), and wherein sensor is a humidity sensor (par. 0186).
Wherein the controller is configured to estimate a volume of the food substrate (par. 0041, 0176) using the depth map (par. 0176 pixels change; par. 0061; 3-D; par. 0072, par. 0079).
Wherein the humidifier is activated by the controller when the volume of the food substrate is less than a predetermined volume (par. 0187; relative any cooking, volume par. 0176).
Wherein the humidifier is deactivated by the controller (par. 0181; end point) when the controller determines an increase in the volume of the food substrate is a predetermined percentage over a predetermined period of time using the depth map (par. 0176).
Wherein the depth map is at least one of a matrix (par. 0176; volume change pixel intensity), a vector (par. 0099; linear), or real-time streaming of depth data (par. 0189). 
Wherein the controller is configured to determine a percentage of volume change of the food substrate over a predetermined period of time using the first data (par. 0176).
A second cavity disposed within the body (par. 0034) and having a second heating element (par. 0034 element of each oven), wherein the controller activates the heating element when the rate of volume change of the food substrate decreases to a predetermined rate (par. 0179 proofing volume change; 100% rate 0, initiate baking).
With respect to claim 23, wherein the alert includes user instructions for removing the food substrate from the first cavity (par. 0036 lines 25-29; par. 0181).
Wherein the sensor assembly includes the image-based sensor (par. 0060) and the depth sensor (par. 0061), and wherein the first data includes the image data (par. 0060) and the depth map (par. 0061).
Wherein the controller is configured to determine the surface condition (par. 0060) and the growth condition (par. 0057) of the food substrate using the first data (par. 0060, 0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stork (EP2929252).
Stork is taken as above.
Though silent to the specifics of the first cavity relative the second cavity, since Stork teaches the appliance comprising more than one oven (par. 0034), since Stork teaches control of heating cycles specific to more than one food being cooked at a time (par. 0036 lines 21-24) and sensor measurements which refer to different positions within the unit according to time (par. 0056).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the controller of Stork configured to heat multiple cavities, at desired temperatures, such as in the instant case to heat the first cavity to a first temperature with the first heating element and the second cavity to a second temperature with the second heating element, and wherein the second temperature is higher than the first temperature for its art recognized purpose of controlled cooking of more than one food at a time and more specifically providing monitoring of each food individually (par. 0036 lines 21-24) and providing a desired first type of heating followed by a second type of heating (par. 0179).  
With respect to the specific temperatures, it is noted the claims are drawn to an apparatus where Stork teaches the capability of temperature cycles and temperature control at different temperatures.
With respect to claim 22, Stork teaches the controller is configured to store an end volume of the food substrate (par. 0176; maximum volume change), and wherein the controller is configured to reach the second temperature when the food substrate reaches the end volume (par. 0179).  Though silent to the second cavity, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach such relative the second cavity of the multiple cavities as taught by Stork, for its art recognized purpose of controlled cooking of more than one food at a time and more specifically providing monitoring of each food individually (par. 0036 lines 21-24) and providing a desired first type of heating followed by a second type of heating as defined by end volume of the food (par. 0179).  
With respect to claim 24, Stork teaches an alert which includes additional user instructions (par. 0036 lines 25-29; par. 0181).  Though silent to an alert which comprises specific information, such as in the instant case, for transferring the food substrate to the second cavity.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired alert since Stork recognizes such and more specifically an alert to transfer the food to the second cavity since Stork teaches multiple cooking cavities (par. 0034).  It is further noted, the claims are drawn to an apparatus and thus do not requiring a transferring merely providing a desired alert which given the teachings of Stork would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicants urging and claim amendments with respect to the 112 rejections have been considered and are persuasive and thus have been withdrawn.
With respect to applicants urging Stork is silent to determining a rate of volume change over time, applicant is urged to par. 0040 line 45.  With respect to applicants urging directed to an alert, applicant is urged to par. 0063 lines 25-29.  
Stork teaches 
wherein the controller is configured to
determine at least one of a surface condition (par. 0060) or a growth condition (par. 0040-0041, 0057 volume profile; par. 0059 height; par. 0052) of a food substrate using the first data (par. 0061; 0064), 
Determine the growth condition including a rate of volume change (par. 0176; par. 0040 line 45) over predefined intervals (par. 0176; par. 0179) for a predefined period of time using the first data (par. 0176, par. 0040); and
generate an alert when the rate of volume change slows to a predefined rate of volume change (par. 0036 lines 16-17; par. 0181).
Wherein the surface condition includes one of a surface disruption (par. 0060; 0059) and the controller is configured to determine the surface condition (par. 0060 pore) and a size of the surface condition (par. 0060 pore size) using the image data (par. 0060).
With respect to applicants urging directed to a second cavity.  Stork is taken to teach such with respect to the multiple oven units as taught by Stork at par. 0034.  
Though silent to the specifics of the first cavity relative the second cavity, since Stork teaches the appliance comprising more than one oven (par. 0034), since Stork teaches control of heating cycles specific to more than one food being cooked at a time (par. 0036 lines 21-24) and sensor measurements which refer to different positions within the unit according to time (par. 0056).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the controller of Stork configured to heat multiple cavities, at desired temperatures, such as in the instant case to heat the first cavity to a first temperature with the first heating element and the second cavity to a second temperature with the second heating element, and wherein the second temperature is higher than the first temperature for its art recognized purpose of controlled cooking of more than one food at a time and more specifically providing monitoring of each food individually (par. 0036 lines 21-24) and providing a desired first type of heating followed by a second type of heating (par. 0179).  
With respect to the specific temperatures, it is noted the claims are drawn to an apparatus where Stork teaches the capability of temperature cycles and temperature control at different temperatures.
With respect to claim 22, Stork teaches the controller is configured to store an end volume of the food substrate (par. 0176; maximum volume change), and wherein the controller is configured to reach the second temperature when the food substrate reaches the end volume (par. 0179).  Though silent to the second cavity, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach such relative the second cavity of the multiple cavities as taught by Stork, for its art recognized purpose of controlled cooking of more than one food at a time and more specifically providing monitoring of each food individually (par. 0036 lines 21-24) and providing a desired first type of heating followed by a second type of heating as defined by end volume of the food (par. 0179).  
With respect to claim 24, Stork teaches an alert which includes additional user instructions (par. 0036 lines 25-29; par. 0181).  Though silent to an alert which comprises specific information, such as in the instant case, for transferring the food substrate to the second cavity.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired alert since Stork recognizes such and more specifically an alert to transfer the food to the second cavity since Stork teaches multiple cooking cavities (par. 0034).  It is further noted, the claims are drawn to an apparatus and thus do not requiring a transferring merely providing a desired alert which given the teachings of Stork would have been obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792